19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 1 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 2 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 3 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 4 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 5 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 6 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 7 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 8 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 9 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 10 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 11 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 12 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 13 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 14 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 15 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 16 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 17 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 18 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 19 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 20 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 21 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 22 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 23 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 24 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 25 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 26 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 27 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 28 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 29 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 30 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 31 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 32 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 33 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 34 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 35 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 36 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 37 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 38 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 39 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 40 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 41 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 42 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 43 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 44 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 45 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 46 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 47 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 48 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 49 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 50 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 51 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 52 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 53 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 54 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 55 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 56 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 57 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 58 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 59 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 60 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 61 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 62 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 63 of 64
19-47410-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 14:30:30   Page 64 of 64
